215 Md. 600 (1957)
137 A.2d 177
McMAHAN
v.
WARDEN OF MARYLAND HOUSE OF CORRECTION
[H.C. No. 44, September Term, 1957.]
Court of Appeals of Maryland.
Decided December 24, 1957.
Before BRUNE, C.J., and HENDERSON, HAMMOND, PRESCOTT and HORNEY, JJ.
HENDERSON, J., delivered the opinion of the Court.
This is an application for leave to appeal from the denial of a writ of habeas corpus. Petitioner was convicted of assault with intent to rob and sentenced to five years in the House of Correction. He complains that the attorney he employed did not properly represent him, and that Judge Carter appointed the same attorney to represent his co-defendant. *601 Petitioner does not allege collusion or fraud, or that he made any objection in the trial court. Hicks v. Warden, 213 Md. 625. The mere fact that the same attorney represented co-defendants is not a ground for relief. Nor is there any showing of prejudice. Cf. Plater v. Warden, 211 Md. 629, 631. A complaint that the evidence was legally insufficient to support the conviction cannot be raised on habeas corpus.
Application denied, with costs.